          Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21                                              Entered 01/22/21 16:43:17                           Page 1 of
                                                                                                                                          Claim #192 Date Filed: 7/16/2020
                                                   13
 Fill in this information to identify the case:




                                                                                                                                                               SE25
 Debtor             Highland Capital Management, L.P.

 United States Bankruptcy Court for the:   Northern                      District of   Texas
                                                                                         (State)

 Case number       19-34054




Official Form 410
Proof of Claim                                                                                                                                                           04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                                  Scott B. Ellington
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor


2. Has this claim been           ✔ No
   acquired from
   someone else?                        Yes.     From whom?

3. Where should                  Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   notices and                                                                                                   different)
   payments to the               Scott B. Ellington                                                              Scott B. Ellington
   creditor be sent?                                                                                             2525 No. Pearl Street
                                 c/o David Neier, Winston Strawn LLP
                                 Name                                                                             Name
                                 200  Park Avenue                                                                #1202
    Federal Rule of              New York, NY 10166, United States                                               Dallas, TX 75201, United States
    Bankruptcy Procedure         Number          Street                                                          Number          Street
    (FRBP) 2002(g)
                                 City                                State                 ZIP Code              City                             State                 ZIP Code

                                 Contact phone       2122946700x5391                                             Contact phone       214-649-5475
                                 Contact email       dneier@winston.com                                          Contact email       SEllington@HighlandCapital.com


                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                 ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


4. Does this claim                      No
   amend one already
   filed?                        ✔ Yes.          Claim number on court claims registry (if known) 187                                       Filed on 5/26/2020
                                                                                                                                                    MM    /   DD   /    YYYY

5. Do you know if                ✔ No
   anyone else has filed
   a proof of claim for                 Yes. Who made the earlier filing?
   this claim?




  Official Form 410                                                       Proof of Claim
                                                                                                                        ¨1¤}HV4'0                  !§«
                                                                                                                            1934054200716000000000001
                                                                                                                                                                       page 1
       Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21                                    Entered 01/22/21 16:43:17                     Page 2 of
                                                13
Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         ✔ No
   you use to identify the
   debtor?                            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___


7. How much is the claim?        $ not less than 7,604,375.00                 . Does this amount include interest or other charges?
                                                                                 ✔ No
                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 Employment - see attached


9. Is all or part of the claim    ✔ No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature or property:

                                                  Real estate: If the claim is secured by the debtor’s principle residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a      ✔ No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a
                                  ✔ No
    right of setoff?
                                      Yes. Identify the property:




 Official Form 410                                             Proof of Claim
                                                                                                        ¨1¤}HV4'0                  !§«
                                                                                                            1934054200716000000000001
                                                                                                                                                page 2
       Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21                                                   Entered 01/22/21 16:43:17                               Page 3 of
                                                13
12. Is all or part of the claim
                                             No
    entitled to priority under
    11 U.S.C. § 507(a)?                                                                                                                              Amount entitled to priority
                                      ✔ Yes. Check all that apply:
    A claim may be partly                             Domestic support obligations (including alimony and child support) under
    priority and partly                               11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                                        $
    in some categories, the                           Up to $3,025* of deposits toward purchase, lease, or rental of property
    law limits the amount                             or services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                     $
    entitled to priority.
                                             ✔ Wages, salaries, or commissions (up to $13,650*) earned within 180
                                                      days before the bankruptcy petition is filed or the debtor’s business ends,                    $ 13,650.00
                                                      whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                      Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                          $
                                                      Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                              $
                                                      Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                              $

                                             * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the claim       ✔ No
    pursuant to 11 U.S.C.
    § 503(b)(9)?                             Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.

                                             $


Part 3:    Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 ✔       I am the creditor.
FRBP 9011(b).
                                          I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                                  I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                                  Executed on date             07/16/2020
3571.                                                               MM / DD / YYYY




                                   /s/Scott B. Ellington
                                          Signature

                                  Print the name of the person who is completing and signing this claim:
                                  Name                       Scott B. Ellington
                                                             First name                             Middle name                            Last name

                                  Title

                                  Company
                                                             Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                             Number              Street


                                                             City                                                                  State             ZIP Code

                                  Contact phone                                                                                    Email




 Official Form 410                                                        Proof of Claim
                                                                                                                          ¨1¤}HV4'0                  !§«
                                                                                                                              1934054200716000000000001
                                                                                                                                                                     page 3
       Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21 Entered 01/22/21 16:43:17                                                Page 4 of
                            KCC ePOC Electronic 13 Claim Filing Summary
                                  For phone assistance: Domestic (877) 573-3984 | International (310) 751-1829
       Debtor:
               19-34054 - Highland Capital Management, L.P.
       District:
               Northern District of Texas, Dallas Division
       Creditor:                                                            Has Supporting Documentation:
               Scott B. Ellington                                                  Yes, supporting documentation successfully uploaded
               c/o David Neier, Winston Strawn LLP                          Related Document Statement:
               200 Park Avenue
                                                                            Has Related Claim:
              New York, NY, 10166                                                  No
              United States                                                 Related Claim Filed By:
              Phone:
                                                                            Filing Party:
              2122946700x5391
                                                                                    Creditor
              Phone 2:

              Fax:
              212-294-4700
              Email:
              dneier@winston.com
       Disbursement/Notice Parties:
              Scott B. Ellington

              2525 No. Pearl Street
              #1202

              Dallas, TX, 75201
              United States
              Phone:
              214-649-5475
              Phone 2:

              Fax:
              n/a
              E-mail:
              SEllington@HighlandCapital.com
              DISBURSEMENT ADDRESS

       Other Names Used with Debtor:                                        Amends Claim:
                                                                                    Yes - 187, 5/26/2020
                                                                            Acquired Claim:
                                                                                    No
       Basis of Claim:                                                      Last 4 Digits:         Uniform Claim Identifier:
              Employment - see attached                                             No
       Total Amount of Claim:                                               Includes Interest or Charges:
              not less than 7,604,375.00                                            No
       Has Priority Claim:                                                  Priority Under:
              Yes                                                                   11 U.S.C. §507(a)(4): 13,650.00

       Has Secured Claim:                                                   Nature of Secured Amount:
              No                                                            Value of Property:
       Amount of 503(b)(9):                                                 Annual Interest Rate:
              No
                                                                            Arrearage Amount:
       Based on Lease:
              No                                                            Basis for Perfection:
       Subject to Right of Setoff:                                          Amount Unsecured:
              No
       Submitted By:
              Scott B. Ellington on 16-Jul-2020 7:14:21 a.m. Eastern Time
       Title:

       Company:




VN: B255C54F0F6A0DC0DFDCEBAE70DABC65
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 5 of
                                         13
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 6 of
                                         13
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 7 of
                                         13
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21                        Entered 01/22/21 16:43:17               Page 8 of
                                         13



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                                                   §
                                                              §   Chapter 11
     HIGHLAND CAPITAL MANAGEMENT,                             §
     L.P.,1                                                   §   Case No. 19-34054-SGJ-11
                                                              §
               Debtor.                                        §

                         ATTACHMENT TO AMENDED PROOF OF CLAIM

              1.    Scott Ellington (“Claimant”) submits this attachment to his amended proof of claim

 (the “Claim”) against Debtor Highland Capital Management, L.P. (“Highland” or the “Debtor”) in

 the above-captioned Chapter 11 case (the “Case”).

              2.    On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under title 11 of the United States Code (the “Bankruptcy Code”) in the United States

 Bankruptcy Court for the District of Delaware, commencing the Case, which was subsequently

 transferred to the United States Bankruptcy Court for the Northern District of Texas (the

 “Bankruptcy Court”). On April 3, 2020, the Bankruptcy Court entered an order establishing May

 26, 2020 at 5:00 p.m. (prevailing Central Time) as the deadline for the Debtor’s employees to file

 claims against the Debtor that arose before the Petition Date. See ECF No. 560.

 Compensation.

              3.    Claimant is an employee of the Debtor. Claimant is owed compensation for his

 services, including, without limitation, (i) all salaries and wages; benefits; (ii) bonuses (including

 performance bonuses, retention bonuses, and similar awards), (iii) vacation and paid time off, and

 (iv) retirement contributions, pensions and deferred compensation. The amount of the Claim for



 1
   The Debtor’s last four digits of its taxpayer identification code are (6725). The headquarters and service address for
 the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


                                                           -1-
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21             Entered 01/22/21 16:43:17         Page 9 of
                                         13



 such compensation includes both liquidated and unliquidated amounts. Furthermore, such claims

 may be in the form of stock, including stock of entities other than the Debtor, or the cash equivalent

 thereof to be paid or caused to be paid by the Debtor to Claimant, including dividends that continue

 to accrue on such stock. Additionally, Claimant’s Form 410, Part 2, Question 7 has now been

 amended to include the estimated value of 5% equity in HCRE Partners, LLC n/k/a NexPoint Real

 Estate Partners, LLC (“HCRE”) or the cash equivalent of the distributions payable therefrom, as

 awarded to Claimant by the Debtor in compensation. Documents supporting this Claim contain

 personal confidential information of Claimant and, as more fully set forth below, shall be provided

 by counsel to Claimant under separate cover to counsel for the Debtor upon written request

 therefor.

        4.      In addition to the foregoing, Claimant is entitled to reimbursement for travel and

 other business related expenses incurred in connection with performing any services to which the

 Claimant is entitled. Claimant has previously provided or will provide to the Debtor details with

 respect to the amount of reimbursement that is owed.

        5.      Finally, Claimant is party to that certain Employment Agreement dated June 1,

 2008 by and between the Debtor and Claimant (“Employment Agreement”). Claimant is entitled

 to any and all amounts under the Employment Agreement, including, but not limited to, any

 amounts payable under Employment Agreement Article IV.

 Indemnification.

        6.      Claimant is an employee of the Debtor. Claimant is entitled to indemnification,

 including, without limitation, for all acts performed or omitted to be performed on behalf of or in

 connection with the Debtor’s business. As part of the Claim for indemnification, Claimant is

 entitled to, among other things, contribution, reimbursement, advancement, or other payments,




                                                  -2-
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21               Entered 01/22/21 16:43:17           Page 10 of
                                          13



  including for damages, costs, and expenses, related thereto. The Claim for indemnification

  includes both liquidated and unliquidated amounts, including, without limitation, attorneys’ fees

  and expenses that continue to accrue. Among other things, the Claim for indemnification includes,

  but is not limited to, indemnification for all claims, liabilities, damages, losses, fees, expenses, and

  costs related to the following matters (the “Indemnified Matters”):

                  a. Acis Capital Management, L.P., Acis Capital Management, GP, LLC,
                     Reorganized Debtors v. James Dondero, Frank Waterhouse, Scott Ellington,
                     Hunter Covitz, Isaac Leventon, Jean Paul Sevilla, Thomas Surgent, Grant
                     Scott, Heather Bestwick, William Scott, and CLO Holdco, Ltd., Case No.
                     20-03060, pending in the Bankruptcy Court;

                  b. Acis Capital Management, L.P., Acis Capital Management, GP, LLC v. Highland
                      Capital Management, L.P. Highland CLO Funding, Ltd., William Scott, Heather
                      Bestwick, J.P. Sevilla, Scott Ellington, and James Dondero, Case Nos. 18-302624 and
                      18-30265, which have been administratively consolidated and are pending in the
                      Bankruptcy Court;

                  c. Acis Capital Management, L.P., Acis Capital Management, GP, LLC v. Gary T.
                      Cruciani, Jamie R. Welton, Paul B. Lackey, Jean Paul Sevilla, Isaac D. Leventon,
                      Thomas J. Surgent, Scott B. Ellington, McKool Smith, a professional corporation, and
                      Lackey Hershman, L.L.P., Case No. DC-20-05534 pending in the 14th District Court of
                      Dallas County, Texas; and

                  d. Patrick Daugherty v. James Dondero, Highland ERA Management, LLC et al., C.A.
                      No. 2019-0956 pending in the Court of Chancery of the State of Delaware.

          7.      The Claim Amount in Part 2, Question 7 of Form 410 attached hereto does not

  include any amount of alleged damages claimed in the Indemnified Matters. Claimant reserves

  the right to amend, supplement, or modify the Claim to include alleged damages amounts.

          8.      In addition to the foregoing, Claimant is entitled to the benefits of the Debtor’s

  directors’ and officers’ insurance programs and any other insurance policies that provide coverage

  for Claimant.

          9.      The Claim for indemnification is based on applicable law, the Debtor’s

  organizational documents, contracts, agreements, arrangements, and corporate employee policies,




                                                    -3-
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21              Entered 01/22/21 16:43:17         Page 11 of
                                          13



  including, without limitation, that certain Fourth Amended and Restated Agreement of Limited

  Partnership of Highland Capital Management, L.P. dated as of December 14, 2015 (“LPA”) and

  to the Resolution of the Board of Directors of Strand Advisor, Inc. as General Partner of the Debtor,

  dated May 12, 2020 (“Resolution”). Pursuant to LPA §4.1(h) and the Resolution, Claimant is

  entitled to indemnification from the Debtor for all acts performed or omitted to be performed on

  behalf of or in connection with the Debtor’s business.

         10.     Documents supporting this Claim (i) are in the possession of the Debtor; (ii) are too

  voluminous attach hereto; and (iii) contain personal confidential information of the Claimant. The

  supporting documentation is available (subject to entry of appropriate confidentiality agreements

  and redaction of personal identification information to the extent necessary) upon written request

  to counsel for Claimant as set forth below.

         11.     Claimant reserves the right to amend, supplement or modify the Claim at any time.

  The Claim include amounts that continue to accrue, including interest as permitted by contract or

  law.

         12.     Claimant reserves its rights to pursue claims (including but not limited to the claims

  described herein) against the Debtor based upon additional or alternative legal theories and

  reserves the right to file additional or other pleadings to assert any of the amounts set forth in this

  Claim or any amendments thereto, including, without limitation, any postpetition administrative

  expenses pursuant to the Bankruptcy Code, including sections 503 and 507 thereof, or other

  applicable non-bankruptcy law.

         13.     This Claim is filed to preserve any and all claims, rights, and entitlements, including

  contingent claims, that the Claimant may have against the Debtor, and nothing herein should be

  construed as an admission that any valid claims or causes of action exist against Claimant.




                                                   -4-
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21             Entered 01/22/21 16:43:17         Page 12 of
                                          13



         14.     To the extent that the Debtor asserts claims against Claimant, Claimant reserves the

  right to assert that such claims are subject to rights of setoff and/or recoupment, whether or not

  arising under the transactions set forth in this Claim, which rights are treated as secured claims

  under the Bankruptcy Code, and state and federal laws of similar import as well as in equity.

         15.     Claimant does not waive any of its rights to claim specific assets or any other rights

  or rights of action that Claimant has or may have against the Debtor, and Claimant expressly

  reserves such rights. Claimant reserves all rights accruing to it against the Debtor, and the filing

  of this Claim is not intended to be, and shall not be construed as, an election of remedy or a waiver

  or limitation of any rights of any Claimant.

         16.     The filing of this Claim is not and shall not be deemed or construed as: (i) a waiver,

  release or limitation of Claimant’s rights against any person, entity, or property; (ii) a waiver,

  release or limitation of Claimant’s right to have any and all final orders in any and all non-core

  matters or proceedings entered only after de novo review by a United States District Court; (iii) a

  waiver of Claimant’s right to move to withdraw the reference with respect to the subject matter of

  this Claim, any objection thereto and/or other proceeding which may be commenced in this case

  against or otherwise involving Claimant; or (iv) a consent by Claimant to the final determination

  or adjudication of any claim or right pursuant to 28 U.S.C. § 157(c).

         17.     All matters concerning this Claim, including any request for supporting

  documentation or additional information regarding this Claim should be made in writing directed

  to the following counsel for Claimant:




                                                  -5-
Case 19-34054-sgj11 Doc 1796-25 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 13 of
                                          13



                                 WINSTON & STRAWN LLP
                                 David Neier
                                 dneier@winston.com
                                 200 Park Avenue, 40th Floor
                                 New York, NY 10166-4193
                                 Telephone: (212) 294-6700
                                 Facsimile: (212) 294-4700




                                         -6-
